

116 SRES 786 ATS: Designating December 19, 2020, as “National Wreaths Across America Day”.
U.S. Senate
2020-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 786IN THE SENATE OF THE UNITED STATESDecember 2, 2020Ms. Collins (for herself and Mr. King) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating December 19, 2020, as National Wreaths Across America Day.Whereas 29 years before the date of adoption of this resolution, the Wreaths Across America project began with an annual tradition that occurs in December, of donating, transporting, and placing 5,000 Maine balsam fir veterans' remembrance wreaths on the graves of the fallen heroes buried at Arlington National Cemetery; Whereas, in the 29 years preceding the date of adoption of this resolution, more than 10,100,300 wreaths have been sent to various locations, including national cemeteries and veterans memorials in every State and overseas;  Whereas the mission of the Wreaths Across America project, to Remember, Honor, and Teach, is carried out in part by coordinating wreath-laying ceremonies in all 50 States and overseas, including at—(1)Arlington National Cemetery;(2)veterans cemeteries; and(3)other memorial locations;Whereas the Wreaths Across America project carries out a week-long veteran’s parade between Maine and Virginia, stopping along the way to spread a message about the importance of—(1)remembering the fallen heroes of the United States;(2)honoring those who serve; and(3)teaching the next generation of children about the service and sacrifices made by our veterans and their families to preserve freedoms enjoyed by all in the United States;Whereas, in 2019, approximately 2,200,000 veterans' remembrance wreaths were delivered to 2,200 locations across the United States and overseas, including more than 13,300 wreaths placed at the American Cemeteries in Luxembourg and the Netherlands, in remembrance of some of those lost during World War II; Whereas, in December 2019, the tradition of escorting tractor-trailers filled with donated wreaths from Harrington, Maine, to Arlington National Cemetery will be continued by—(1)the Patriot Guard Riders; and(2)other patriotic escort units, including—(A)motorcycle units;(B)law enforcement units; and(C)first responder units;Whereas hundreds of thousands of individuals volunteer each December to help lay veterans’ remembrance wreaths; Whereas the trucking industry in the United States will continue to support the Wreaths Across America project by providing drivers, equipment, and related services to assist in the transportation of wreaths across the United States to more than 2,200 locations;Whereas the Senate designated December 14, 2019, as Wreaths Across America Day; andWhereas, on December 19, 2020, the Wreaths Across America project will continue the proud legacy of bringing veterans’ remembrance wreaths to Arlington National Cemetery: Now, therefore, be it That the Senate—(1)designates December 19, 2020, as National Wreaths Across America Day;(2)honors—(A)the Wreaths Across America project;(B)patriotic escort units, including—(i)motorcycle units;(ii)law enforcement units; and(iii)first responder units;(C)the trucking industry in the United States; and(D)the volunteers and donors involved in this worthy tradition; and(3)recognizes—(A)the service of veterans and members of the Armed Forces; and(B)the sacrifices that veterans, their family members, and members of the Armed Forces have made, and continue to make, for the United States, a great Nation. 